251 F.2d 373
The SERVICE SCHOOLS FOUNDATION, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
Nos. 13964-13966.
United States Court of Appeals District of Columbia Circuit.
Argued December 13, 1957.
Decided December 23, 1957.

Petitions for Review of a Decision of the District of Columbia Tax Court; J. V. Morgan, Judge.
Mr. Dean Hill Stanley, Washington, D. C., for petitioner.
Mr. Henry E. Wixon, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel and Douglas H. Moore, Jr., Asst. Corporation Counsel, were on the brief, for respondent.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
On these petitions for review of a decision of the District of Columbia Tax Court the question is whether for the fiscal year 1957 petitioner was entitled to exemption from real property taxes assessed against property belonging to and used by it as a school. The exemption is claimed under sections 47-801a(j) and 47-801a(r) (1), D.C.Code (1951), as against property of a school "not organized or operated for private gain." Limiting our decision to the factual situation as it existed July 1, 1956, and disregarding as not then relevant amendments thereafter made to petitioner's charter and by-laws, and disregarding also the reference made to said amendments in the opinion of the Tax Court, we affirm on the other grounds stated in said opinion.


2
Affirmed.